By Laws 1816, ch. 912, it is declared that in all cases in which a slave or slaves shall be charged with the commission of an offense the punishment whereof may extend to life, the Superior Courts of law shall have exclusive jurisdiction.                     (190)
In the present case the punishment due to the offense charged is "cutting off both ears and public whipping," and although it is death for committing a second offense of the same kind, in which case the Superior Courts would have jurisdiction, that consideration will not give them jurisdiction in the first instance against the express words of the act. I, therefore, think the judgment of the court below ought to be affirmed.